UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended July 29, 2012 Commission file number 000-25349 HOOKER FURNITURE CORPORATION (Exact name of registrant as specified in its charter) Virginia 54-0251350 (State or other jurisdiction of incorporation or organization) (IRS employer identification no.) 440 East Commonwealth Boulevard, Martinsville, VA24112 (Address of principal executive offices, zip code) (276) 632-0459 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated Filer ¨ Accelerated filer x Non-accelerated Filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of September 5, 2012 Common stock, no par value (Class of common stock) (Number of shares) Table of Contents TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Information 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures about Market Risk 25 Item 4. Controls and Procedures 25 PART II. OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 6. Exhibits 26 Signature 27 Table of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements HOOKER FURNITURE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, including share data) (Unaudited) July 29, January 29, Assets Current Assets Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $1,467 and $1,632, respectively Inventories Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Intangible assets Cash surrender value of life insurance policies Other assets Total assets $ $ Liabilities and Shareholders' Equity Current Liabilities Trade accounts payable $ $ Accrued salaries, wages and benefits Other accrued expenses Accrued dividends Total current liabilities Deferred compensation Total liabilities Shareholders' equity Common stock, no par value, 20,000 shares authorized, 10,781 and 10,782shares issued and oustanding on each date, respectively Retained earnings Accumulated other comprehensive income 91 Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 3 Table of Contents HOOKER FURNITURE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) Thirteen Weeks Ended Twenty-Six Weeks Ended July 29, July 31, July 29, July 31, Net sales $ Cost of sales Gross profit Selling and administrative expenses Operating income Other income, net 20 27 64 81 Income before income taxes Income tax expense Net income $ Earnings per share Basic $ Diluted $ Weighted average shares outstanding: Basic Diluted Cash dividends declared per share $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 4 Table of Contents HOOKER FURNITURE CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In thousands) (Unaudited) Thirteen Weeks Ended Twenty-Six Weeks Ended July 29, July 31, July 29, July 31, Net Income $ Other comprehensive income: Amortization of actuarial gains ) Income tax effect on amortization of actuarial gains 5 31 11 61 Adjustments to net periodic benefit cost (9 ) Comprehensive Income $ 5 Table of Contents HOOKER FURNITURE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Twenty-Six Weeks Ended July 29, July 31, Cash flows from operating activities Cash received from customers $ $ Cash paid to suppliers and employees ) ) Income taxes received/(paid), net 13 ) Interest (paid)/received, net ) 20 Net cash provided by operating activities Cash flows from investing activities Purchase of property, plant and equipment ) ) Proceeds received on notes issued for the sale of property, plant and equipment 18 17 Proceeds from the sale of property and equipment 3 Premiums paid on company-owned life insurance ) ) Proceeds received on officers' life insurance - Net cash used in investing activities ) ) Cash flows from financing activities Cash dividends paid ) ) Purchase and retirement of common stock ) - Net cash used in financing activities ) ) Net increase in cash and cash equivalents $ $ Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ Reconciliation of net income to net cash provided by operating activities: Net income $ $ Depreciation and amortization Non-cash restricted stock awards and performance grants ) Provision for doubtful accounts ) Deferred income taxes ) (Gain) on disposal ofproperty ) (3 ) (Gain) on insurance policies ) ) Changes in assets and liabilities: Trade accounts receivable Inventories ) Prepaid expenses and other current assets Trade accounts payable ) Accrued salaries, wages, and benefits ) ) Accrued income taxes Other accrued expenses ) Deferred compensation 61 Net cash provided by operating activties $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 6 Table of Contents HOOKER FURNITURE CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Dollar and share amounts in tables, except per share amounts, in thousands unless otherwise indicated) (Unaudited) For the Twenty-Six Weeks Ended July 29, 2012 1. Preparation of Interim Financial Statements The condensed consolidated financial statements of Hooker Furniture Corporation and subsidiaries (referred to as “we,” “us,” “our,” “Hooker” or the “Company”) have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission (“SEC”).In the opinion of management, these statements include all adjustments necessary for a fair statement of the results of all interim periods reported herein.All such adjustments are of a normal recurring nature.Certain information and footnote disclosures prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) are condensed or omitted pursuant to SEC rules and regulations.However, we believe that the disclosures made are adequate for a fair presentation of our results of operations and financial position.Operating results for the interim periods reported herein may not be indicative of the results expected for the fiscal year.These financial statements should be read in conjunction with the audited consolidated financial statements and accompanying notes included in our annual report on Form 10-K for the fiscal year ended January 29, 2012. The preparation of financial statements in conformity with GAAP requires us to make estimates and assumptions that affect both the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from our estimates. The financial statements contained herein are being filed as part of a quarterly report on Form 10-Q covering the thirteen-week period (also referred to as “three months,” “three-month period,” “quarter,” “second quarter” or “quarterly period”) that began April 30, 2012 and the twenty-six week period (also referred to as “six months,” “six-month period” or “first half”) that began January 30, 2012, and which both ended July 29, 2012.These financial statements also include the thirteen-week period that began May 2, 2011 and the twenty-six week period that began January 31, 2011, which both ended July 31, 2011 and our financial condition as of July 29, 2012 compared to January 29, 2012. References in these notes to the condensed consolidated financial statements of the Company to: § the 2013 fiscal year and comparable terminology mean the fiscal year that began January 30, 2012 and will end February 3, 2013; and § the 2012 fiscal year and comparable terminology mean the fiscal year that began January 31, 2011 and ended January 29, 2012. Certain amounts have been reclassified in the prior period financial statements to reflect the current period classification. 2.Inventories July 29, January 29, Finished furniture $ $ Furniture in process Materials and supplies Inventories at FIFO Reduction to LIFO basis ) ) Inventories $ $ 7 Table of Contents 3.Property, Plant and Equipment July 29, January 29, Computer software and hardware $ $ Buildings and land improvements Machinery and equipment Leasehold improvements Furniture and fixtures Other Total depreciable property at cost Less accumulated depreciation Total depreciable property, net Land Construction in progress Property, plant and equipment, net $ $ Leasehold improvements increased to $2.4 million at July 29, 2012, primarily due to the capitalization of improvements to our new High Point, NC showroom during the fiscal 2013 first quarter. The buildings and land improvements, machinery and equipment and land fixed asset categories decreased at July 29, 2012, primarily due to the sale of our former Cherryville, NC upholstery manufacturing facility during the fiscal 2013 second quarter. 4.Intangible Assets July 29, January 29, Non-amortizable Intangible Assets Trademarks and trade names - Bradington-Young $ $ Trademarks and trade names - Sam Moore Total trademarks and tradenames $ $ 5.Accounts Receivable July 29, January 29, Trade accounts receivable $ $ Receivable from factor Allowance for doubtful accounts ) ) Accounts receivable $ $ “Receivable from factor” represents amounts due with respect to factored accounts receivable. We factor substantially all of the accounts receivable for our domestically produced upholstery without recourse to us. Under our factoring agreement, invoices for domestically produced upholstery products are generated and transmitted to our customers, with copies to the factor on a daily basis, as products are shipped to our customers.The factor collects the amounts due and remits collected funds, less factoring fees, to us semi-weekly. We retain ownership of the accounts receivable until the invoices are 90 days past due. At that time, the factor pays us the net invoice amount, less factoring fees, and takes ownership of the accounts receivable. The factor is then entitled to collect the invoices on its own behalf and retain any subsequent remittances. The invoiced amounts are reported as accounts receivable on our condensed consolidated balance sheets, generally when the merchandise is shipped to our customer until payment is received from the factor. 8 Table of Contents A limited number of our accounts receivable for our domestically produced upholstery are factored with recourse to us. The amounts of these receivables at July 29, 2012 and January 29, 2012 were $170,000 and $135,000, respectively. If the factor is unable to collect the amounts due, invoices are returned to us for collection. We include an estimate of potentially uncollectible receivables in our calculation of our allowance for doubtful accounts. 6.Earnings Per Share Since 2006, we have issued restricted stock awards to non-employee members of the board of directors under our stock incentive plan and expect to continue to make these awards annually.These awards vest if the director continuously serves on the board through a three-year service period and may vest earlier upon certain events specified in the plan. In both fiscal 2012 and the fiscal 2013 first quarter, we awarded time-based restricted stock units (RSUs) to certain executive employees.Each RSU entitles the executive to receive one share of the Company’s common stock if he remains continuously employed with the Company through the end of a three-year service period. The RSUs may be paid in shares of the Company’s common stock, cash, or both, at the discretion of our compensation committee. Unlike the restricted stock awards made to our non-employee directors, the shares of our common stock that may be issued under these RSUs will not be issued until the vesting period has elapsed. The RSU grantee is not entitled to receive dividends on, or vote, these shares during the vesting period. Both our unvested restricted stock awards and shares issuable under unvested RSUs are considered when computing diluted earnings per share. As of July 29, 2012 and January 29, 2012 there were 56,749 and 32,005 dilutive shares, respectively, outstanding, or deemed outstanding, under restricted stock and RSU awards, net of forfeitures and vested shares on each date. During the fiscal 2013 second quarter, we purchased and retired 22,400 shares of our common stock under the $12.5 million share repurchase authorization approved by our board of directors during the fiscal 2013 first quarter. These repurchases reduced our total outstanding shares and, consequently,reduced the weighted outstanding shares used in our calculation of earnings per share for the fiscal 2013 quarterly and year-to-date periods shown below. Subsequent to the end of the fiscal 2013 second quarter, we have repurchased an additional 35,300 shares of our common stock. The following table sets forth the computation of basic and diluted earnings per share: Thirteen Weeks Ended Twenty-Six Weeks Ended July 29, July 31, July 29, July 31, Net income $ Less: Unvested participating restricted stock dividends 3 4 3 5 Net earnings allocated to unvested participating restricted stock - Earnings available for common shareholders Weighted average shares outstanding for basic earnings per share Dilutive effect of unvested restricted stock and RSU awards 19 23 29 23 Weighted average shares outstanding for diluted earnings per share Basic earnings per share $ Diluted earnings per share $ 9 Table of Contents 7.Long Term Debt As of July 29, 2012, we had an aggregate $13.2 million available under our $15.0 million revolving credit facility to fund working capital needs.Standby letters of credit in the aggregate amount of $1.8 million, used to collateralize certain insurance arrangements and for imported product purchases, were outstanding under our revolving credit facility as of July 29, 2012.There were no additional borrowings outstanding under the revolving credit facility on July 29, 2012.Any principal outstanding under the revolving credit facility is due July 31, 2013. 8.Employee Benefit Plans We maintain a supplemental retirement income plan (“SRIP”) for certain former and current executives. The liability for the SRIP at July 29, 2012 was $7.7 million and was $7.6 million at January 29, 2012 and is shown in our condensed consolidated balance sheets as follows: July 29, January 29, Accrued salaries, wages and benefits (current portion) $ $ Deferred compensation (long-term portion) Total liability $ $ Components of net periodic benefit cost for the SRIP are included in our condensed consolidated statements of operations under selling and administrative expenses: Thirteen Weeks Ended Twenty-Six Weeks Ended July 29, July 31, July 29, July 31, Net periodic benefit cost Service cost $ 64 $ $ $ Interest cost 74 84 Actuarial gain ) Net periodic benefit cost $ 9. Income Taxes We recorded income tax expense of $868,000 for the fiscal 2013 second quarter compared to $875,000 for the prior year second quarter.The effective tax rates for the fiscal 2013 and 2012 second quarters were 37.1% and 34.7%, respectively.The fiscal 2013 second quarter utilizes a current federal tax rate of 34% compared to 35% in the prior year second quarter.In addition to this decrease in our effective tax rate, we also had a greater than anticipated permanent benefit from officers’ life insurance policies, a change in our federal deferred tax rate from 35% to 34% and a lower than anticipated distribution from our captive insurance company. We recorded income tax expense of $1.4 million in the first half of fiscal 2013 compared to $1.2 million for the same period last year.The effective income tax rates for the first half of fiscal years 2013 and 2012 were 36.3% and 34.7%, respectively. As of the fiscal 2013 second quarter, we began utilizing a current federal tax rate of 34% compared to 35% in the prior year second quarter.In addition to this decrease in our effective tax rate, we also had a greater than anticipated permanent benefit from officers’ life insurance policies, a change in our federal deferred tax rate from 35% to 34% and a lower than anticipated distribution from our captive insurance company. 10 Table of Contents 10.Segment Information The following table presents segment information for the thirteen and twenty-six week periods: Thirteen Weeks Ended Twenty-Six Weeks Ended July 29, 2012 July 31, 2011 July 29, 2012 July 31, 2011 % Net Sales % Net Sales % Net Sales % Net Sales Net Sales Casegoods $ % $ % $ % $ % Upholstery % Consolidated $ % $ % $ % $ % Gross Income & Margin Casegoods $ % $ % $ % $ % Upholstery % Consolidated $ % $ % $ % $ % Operating Income Casegoods $ % $ % $ % $ % Upholstery ) -0.3
